      Case 1:18-cv-04476-LJL-SLC Document 151 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                            ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, August 19, 2020, the Court orders as

follows:

   1. By Monday, August 24, 2020, Plaintiffs shall file their letter of no more than three (3)

         pages regarding the scheduling of the deposition of a 30(b)(6) Witness; and

   2. By Friday, August 28, 2020, the parties shall have conducted the call with a DCAS analyst.

         The Court will hold a discovery conference on Tuesday, September 1, 2020 at 10:30 am

to discuss the status of Defendants’ ESI production. The parties are directed to call the Court’s

conference line: 866-390-1828, access code: 380-9799, at the scheduled time.


Dated:             New York, New York
                   August 19, 2020                          SO ORDERED
